IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,947-02


                   EX PARTE STEVE HERBERT SPECKMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 0861282-A IN THE 372ND DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault and was sentenced to thirty years’ imprisonment. The Seventh Court of Appeals affirmed

his conviction. Speckman v. State, No. 07-13-00232-CR (Tex. App.—Amarillo May 23, 2014) (not

designated for publication).

        Applicant contends, among other things, that trial counsel rendered his guilty plea

involuntary. After the trial court ordered an affidavit from counsel, adopted the State’s proposed
                                                                                                      2

findings of fact and conclusions of law, and recommended that we deny relief, Applicant filed a

motion in this Court to dismiss his application. He urges us to dismiss his application without

prejudice because it was “pled improperly,” “real issues were not developed,” and “the issues have

been misconstrued.”

        We order that this application be filed and set for submission to determine: (1) whether we

should adopt a rebuttable presumption that a motion to dismiss an Article 11.07 application is

unreasonable if the motion is filed in this Court or a trial court after a trial court has factually

developed the record and made findings of fact and conclusions of law; (2) if this Court should adopt

such a presumption, what factors this Court should consider when determining if an applicant has

rebutted this presumption; and (3) what alternatives, other than a dismissal, are available to

applicants who wish to dismiss their applications. The parties shall brief these issues.

        The trial court shall determine whether Applicant is indigent. If Applicant is indigent and

desires to be represented by counsel, the trial court shall appoint an attorney to represent Applicant.

TEX . CODE CRIM . PROC. art 26.04. The trial court shall send to this Court, within 60 days of the date

of this order, a supplemental transcript containing either the order appointing counsel or a statement

that Applicant is not indigent. All briefs shall be filed with this Court on or before 90 days of the

date of this order.



Filed: September 14, 2016
Do not publish